Citation Nr: 0322914	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  03-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from August 1966 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which 
confirmed a 30 percent evaluation for post-traumatic stress 
disorder.


REMAND

In a July 2003 VA Form 9, appellant requested that a personal 
hearing be held before the Board at the "local VA office" 
(i.e., a Travel Board hearing).  Since Travel Board hearings 
are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2002)), 
the Board is herein remanding the case for that purpose, in 
order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel 
Board hearing, and provide appellant 
and his representative notice 
thereof in accordance with 
appropriate provisions.  If he 
desires to withdraw the request for 
such hearing prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



